Citation Nr: 0912574	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating based on surgical convalescence beyond 
March 31, 2002 under 38 C.F.R. § 4.30.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease (DDD) of the lumbar spine from 
April 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to January 1962 and again from January 1963 to 
December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Veteran had a hearing before the Board in June 
2007 and the transcript is of record.

The issues on appeal require clarification.  A July 2005 
Board decision reopened and granted a claim of entitlement to 
service connection for a lumbar spine condition.  A 
subsequent July 2005 rating decision, then, assigned the 
initial rating for the Veteran's service-connected condition.  
Specifically, the RO assigned the Veteran a 10 percent 
disability rating, effective November 25, 2002.  A temporary 
100 percent evaluation was also assigned from December 2, 
2002 to March 31, 2003, under 38 C.F.R. § 4.30, based on 
surgical treatment necessitating convalescence.  Effective 
April 1, 2003, the 10 percent rating was assigned.  The 
Veteran, in disagreeing with the ratings, does not dispute 
the initial 10 percent rating effective November 25, 2002.  
Rather he alleges the temporary total evaluation should be 
extended beyond March 31, 2003, because his surgery required 
a longer period of convalescence.  He also alleges the rating 
thereafter does not accurately reflect the current severity 
of his condition.  

The Board accordingly rephrased the issues in an October 2007 
remand and the issues are still currently before the Board 
here.  Specifically, the case was brought before the Board in 
October 2007, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim, to include 
affording him a VA examination. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The Board further notes during the pendency of this appeal, 
the RO awarded the Veteran a separate 10 percent rating for 
neurological manifestations due to his service-connected low 
back disability in an August 2008 rating decision.  The 
Veteran did not appeal the initial rating.  Accordingly, 
neurological manifestations may not support an increased 
rating here.  This is explained more thoroughly below. 


FINDINGS OF FACT

1.  The clinical findings demonstrate that the Veteran did 
not need continued convalescence following the December 2002 
surgery beyond March 31, 2003 for his low back.

2.  From April 1, 2003 the Veteran's low back disability is 
manifested by degenerative disc disease (DDD), evidenced by 
x-ray, pain, limitation of motion, and painful motion, but 
there have been no incapacitating episodes, gait abnormality, 
or impairment of motor skills, muscle function, or strength.


CONCLUSIONS OF LAW

1.  An extension of the temporary total rating on account of 
post-surgical convalescence beyond March 31, 2003 has not 
been established.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.30 (2008).

2.  From April 1, 2003 the criteria for an initial disability 
rating of 20 percent, but no greater, for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in December 2002, December 2003, December 2006 
and October 2007.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The December 
2006 letter told him how effective dates and disability 
ratings are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Medical records associated with the Veteran's 
award of Social Security Administration (SSA) disability 
benefits have been obtained.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2004, 2005 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's low back since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for this condition, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004, 2005 
and 2008 VA examination reports are thorough and supported by 
the private treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Rating (Lumbar Spine Disability)
 
The Veteran alleges that he was forced into early retirement 
from his job in 2003 due to his post-operative low back 
disability.  He believes his temporary total evaluation 
following his December 2002 surgery should be extended past 
March 31, 2003.  At the very least, the Veteran alleges the 
current manifestations of his low back disability are more 
severe than currently rated. 

Temporary Total Evaluation beyond March 31, 2003

The Veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond December 2, 
2002 to March 31, 2003 for convalescence and necessary 
physical therapy following lumbosacral laminectomy and 
foraminotomy.  According to his statements and testimony of 
record, he claims that the surgery left him totally and 
completely disabled and forced him into early retirement in 
2003.  

Initially, the Board notes the Veteran initiated a claim of 
total disability based on individual unemployability.  The 
claim was denied and the Veteran filed a timely notice of 
disagreement (NOD).  The RO issued a Statement of the Case 
(SOC) in August 2008, but the Veteran never filed a 
substantive appeal or otherwise perfected his appeal to the 
Board.  The claim is considered abandoned and not properly 
before the Board here.  Consequently, the Board will only 
consider an extension of a temporary total disability rating 
under 38 C.F.R. § 4.30 and not the ancillary issue of TDIU.  

The regulatory provisions providing for convalescence ratings 
read as follows:

A total disability rating (100 percent) will be 
assigned without regard to other provisions of the 
rating schedule when it is established by report 
at hospital discharge (regular discharge or 
release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph 
(a)(1), (2), or (3) of this section effective from 
the date of hospital admission and continuing for 
a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or 
outpatient release.  The termination of these 
total ratings will not be subject to 38 C.F.R. § 
3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.

(a) Total ratings will be assigned under this 
section if treatment of a service connected 
disability resulted in:  (1) Surgery necessitating 
at least one month of convalescence (Effective as 
to outpatient surgery March 1, 1989;  (2) Surgery 
with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited) (Effective as to outpatient 
surgery March 1, 1989);  (3) Immobilization by 
cast, without surgery, of one major joint or more 
(Effective as to outpatient treatment March 10, 
1976);

38 C.F.R. § 4.130 (2008).

According to private treatment records, the Veteran underwent 
a surgical procedure on December 2, 2002 for his low back 
described as a hemilaminectomy, foraminotomy and lateral 
recess decompression.  The surgery was intended to relieve 
neurological manifestations due to a herniated disc and 
degenerative disc disease (DDD), evidenced by x-ray.

According to the medical records, the surgery went well with 
no complications.  Dr. Pelofsky, the private doctor who 
performed the surgery, re-evaluated the Veteran's low back in 
January 2003 indicating the Veteran's radicular pain had 
resolved.  At that time, Dr. Pelofsky also discussed physical 
therapy with the Veteran.

The Veteran testified before the Board in June 2007, that he 
only went to a few sessions of physical therapy because the 
pain was unbearable.  He further indicated the surgery was 
unsuccessful requiring a second surgery in 2005. 

Regrettably, the Board finds the Veteran's testimony in stark 
contrast to the private medical records.  Despite Dr. 
Pelofsky merely discussing physical therapy with the Veteran, 
it does not appear the Veteran attended any physical therapy 
sessions.  It is unclear, moreover, whether physical therapy 
was medically prescribed or merely discussed as an option 
with Dr. Pelofsky.  According to Dr. Pelofsky's 2003 and 2005 
statements following the 2002 surgery, the Veteran has been 
doing "very well" since surgery.  Dr. Swami, the Veteran's 
regular treating physician, also indicated the Veteran's 
radicular pain resolved after the December 2002 surgery.  
Since that time, Dr Swami also indicated complaints of mild 
low back pain in August 2003 following the surgery, but 
neurological, orthopedic and muscular examinations all 
returned within normal limits at that time.

The Board finds extremely relevant that despite the Veteran's 
contention that he had an additional low back surgery in 
2005, no doctor confirms an additional surgery.  Dr. Pelofsky 
merely indicates one 2002 surgery in his various statements 
and Dr. Swami merely indicates the one 2002 surgery.  Most 
recently, the Veteran was afforded a private physical 
assessment in March 2006.  The assessment is also noticeably 
silent regarding a 2005 surgery.

Similarly, the Veteran was afforded VA examinations in 2004, 
2005 and 2008.  The Veteran did not report to any of these 
examiners that he had a surgery subsequent to the December 
2002 surgery.  Indeed, the Board had previously remanded the 
claim for a new VA examination on the premise that the 
Veteran had a subsequent surgery in 2005 and, therefore, may 
be entitled to a second period of a temporary total 
disability.  The examination, conducted in July 2008, merely 
indicates the December 2002 surgery.  The Veteran denied any 
other pertinent medical history.   

There simply is no medical evidence indicating the Veteran's 
surgery resulted in severe postoperative residuals, a cast, 
home confinement, or continued use of a wheelchair or 
crutches.  Rather, the medical evidence consistently 
indicates the Veteran has a well-healed scar and, immediately 
after surgery, was doing well with no orthopedic, 
neurological or muscular manifestations.  Despite the 
Veteran's testimony before the Board, moreover, there is also 
no competent and probative evidence that the Veteran 
underwent a second surgical procedure for his low back in 
2005.

The Veteran's sole basis of seeking an extension for his 
temporary total evaluation seems to be he did not return to 
work.  The medical evidence as a whole indicates the Veteran 
felt some relief to his low back symptoms after his 2002 
surgery, but after some time his low back pain and range of 
motion worsened.  These manifestations, however, do not 
warrant an extension of a temporary total evaluation under 38 
C.F.R. § 4.30.  Rather, these manifestations are considered 
by the Board below with regard to whether he is entitled to a 
current increased rating.

Again, review of the Veteran's claims folder shows that, 
despite the Veteran's contentions, the Veteran had one and 
only one surgical procedure on December 2, 2002.   The 
records do not indicate a lengthy hospitalization, any 
complications or a necessitated cast, crutches, wheelchair or 
home confinement.  According to private treatment records, he 
was re-evaluated in January 2003 and found to be doing well.  
The Veteran began complaining of some pain in August 2003, 
but on examination Dr. Swami found no abnormalities and 
normal range of motion. 

In support of his claim, the Veteran submitted a statement 
from Dr. Swami dated April 2005 that indicates the Veteran 
has been totally disabled since the 2002 surgery.  In 
contrast, the Veteran was given a functional assessment in 
2006 which indicated the Veteran could perform a job with a 
"light" physical demand level.  

Regardless of the Dr. Swami's statement, the mere fact that 
the Veteran was medically advised not to return to work 
cannot support a finding of entitlement to extend the period 
of surgical convalescence.  That is, the criteria of 38 
C.F.R. § 4.30 are specific, and do not contemplate the facts 
as to whether the low back was fully functional and without 
impairment.  Rather, the provisions of 38 C.F.R. § 4.30 
essentially provide compensation for the temporary disability 
caused by a surgical procedure with recognition that overall 
disability rating should be re-evaluated after stabilization.

During the relevant time period, it is clear from the medical 
records there is no basis in which to extend the Veteran's 
temporary total evaluation beyond March 31, 2003.  The 
Veteran received a temporary total evaluation for nearly 3 
months beyond the date of his surgery.  To extend the 
convalescence time period any additional amount of time, the 
medical evidence would have to show severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches or immobilization by cast, without 
surgery, of one major joint or more.  As explained above, no 
such evidence exists here.  

Based upon the medical and lay evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of any basis to extend the Veteran's convalescence 
period beyond the three months already granted following the 
December 2, 2002 surgery.  There is no doubt of material fact 
to be resolved in the Veteran's favor.  38 U.S.C.A. § 
5107(b).  The Board, therefore, finds that an extension of a 
temporary total convalescent rating under the provisions of 
38 C.F.R. 4.30 beyond March 31, 2003 is not warranted.

Increased Rating from April 1, 2003

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, such as the lumbar spine 
claim here, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.

The Veteran is currently rated at 10 percent disabling for 
degenerative disc disease of his lumbar spine. During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating disabilities of 
the lumbar and cervical spine.  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Since this claim was initiated in November 2002, the Board 
will evaluate the Veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003, in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with the precedents of the 
United States Supreme Court (Supreme Court) and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.  

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
Veteran's claim in the original July 2005 rating decision.  
Therefore, there is no prejudice to the Veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the July 2005 rating decision the Veteran was rated under 
the current general rating formula for diseases and injuries 
of the spine and intervertebral disc syndrome for DDD of the 
lumbosacral spine. 

Prior to September 26, 2003, however, low back disabilities 
could also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002), for lumbosacral strain.   A rating of 10 percent 
was warranted where the condition included characteristic 
pain on motion, 20 percent was assigned where the condition 
included muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Forty percent was the highest 
rating available under Diagnostic Code 5295.  See id.  

Lumbar spine conditions could also be rated under Diagnostic 
Code 5292 for limitation of motion.  Under DC 5292 a 10 
percent rating was warranted if limitation of motion was 
slight, 20 percent if moderate, and 40 percent if severe.  38 
C.F.R. § 4.71a.  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Spine conditions could also be rated under the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293.  
Diagnostic Code 5293 provided for a 10 percent rating where 
intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
was warranted where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) also allowed the Veteran to be rated separately for 
musculoskeletal and neurological manifestations under 
appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability.

As mentioned above, there were changes in the applicable law 
effectuated September 26, 2003. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar and cervical spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  The General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.
 
The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  Note (3) provides that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of  
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.

The criteria for intervertebral disc syndrome as set forth 
under the former 5293, have been reclassified under 
Diagnostic Code 5243, and remain relatively unchanged as an 
alternative to rating that disability under the General 
Rating Formula for Diseases and Injuries of the Spine.

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

As indicated in the introduction, the Veteran was awarded a 
separate 10 percent rating for neurological manifestations 
stemming from his service-connected low back disability in an 
August 2008 rating decision.  The Veteran did not appeal this 
rating.  Accordingly, neurological manifestations may not 
support an increased rating here.

The Board finds the most competent and probative medical 
evidence supports an increased rating of 20 percent, but no 
more, for the Veteran's DDD from April 1, 2003 under both the 
old and new regulations.

Since April 1, 2003, the Veteran's private treatment records 
are not extremely helpful.  The Veteran's treating physician, 
Dr. Swami, saw the Veteran for low back pain in August 2003 
status-post low back surgery.  At that time, however, the 
Veteran exhibited normal range of motion, strength and muscle 
tone.  Neurological testing also returned within normal 
limits.  Dr. Pelofsky, the Veteran's surgeon, indicated in 
April 2005 that the Veteran has been doing "very well" 
since surgery.  In contrast, Dr. Swami indicated in an April 
2005 statement that the Veteran is completely disabled since 
his 2002 surgery.  No diagnostic tests or further rationale 
was provided at that time and, the Board finds noteworthy, 
that the 2005 statement is in stark contrast to Dr. Swami's 
August 2003 examination results indicative of normal range of 
motion, normal neurological testing and normal muscle and 
strength testing.  Most recently, the Veteran was provided a 
March 2006 functional assessment where the assessment 
specialist concluded the Veteran was employable for any job 
requiring no more than "light" physical demands.

The Veteran was afforded VA examinations in October 2004, 
September 2005 and July 2008.  In October 2004, the Veteran 
was diagnosed with DDD of the lumbar spine with mild 
functional loss due to mild pain and mild weakness.  At that 
time, the Veteran was able to forward flex his spine to 80 
degrees and extend to 10 degrees.  No further decrease was 
noted due to repetition or pain.  Strength and neurological 
testing at the time were within normal limits.

In September 2005, the VA examiner indicated no change in 
diagnosis, but noted limited forward flexion to 70 degrees, 
with pain at 60 degrees.  Extension was limited to 20 
degrees.  The examiner at that time ruled out intervertebral 
disc syndrome.

Most recently, the Veteran was afforded a VA examination in 
July 2008 where the examiner indicated a diagnosis of DDD 
with radiculopathy.  At that time, the examiner ruled out 
intervertebral disc syndrome.  Similar to the September 2005 
examination, the Veteran was able to forward flex to 70 
degrees, with pain at 60 degrees.  Extension was limited to 
20 degrees.  Aside from noting pain at 60 degrees, the 
Veteran's range of motion was not further limited on 
repetition.  The examiner also noted a well-healed 4 cm 
surgical scar.  Other than neurological manifestations, the 
Veteran exhibited normal muscle strength, mass and tone.  The 
examiner also noted the Veteran did not use or require any 
assistive devices.

According to the evidence (and putting aside neurological 
manifestations), the Veteran's lumbar spine disability is 
primarily manifested by pain, DDD and some limitation of 
motion.  The degree of limitation of motion is technically 
not significant enough to warrant a rating greater than 10 
percent under the old or new spine regulations.  However, 
forward flexion was documented by two examiners to be painful 
starting at 60 degrees.  While there was no actual decrease 
of limitation of motion, the Board, giving the Veteran the 
benefit of the doubt, concludes a rating of 20 percent rating 
under the new General Rating Formula for Diseases and 
Injuries of the Spine is warranted, effective from September 
26, 2003.  See also DeLuca, 8 Vet. App. 202; 38 C.F.R. § 
4.45.  

Prior to September 26, 2003, and again giving the Veteran the 
benefit of the doubt, a 20 percent rating is warranted under 
the old Diagnostic Criteria 5292 for "moderate" limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5292 (2003).

A rating greater than 20 percent is not warranted under 
either the old DC 5292 (requiring severe limitation of 
motion) or the new General Rating Formula for Diseases and 
Injuries of the Spine (requiring forward flexion limited to 
30 degrees of less) for any applicable time period.  The 
Veteran is also not entitled to a higher rating under the old 
(DC 5293) or new (DC 5243) criteria for intervertebral disc 
syndrome because, as indicated above, the medical evidence 
has consistently ruled out the disability.  Rather, the 
Veteran's diagnosis has been consistent throughout time.  The 
Veteran is diagnosed with DDD manifested mainly by pain and 
limitation of motion.  

The Board notes that the Veteran's functional loss was 
considered and indeed is part of the grant being afforded 
here.  The medical evidence shows that the Veteran has 
further limitation of motion due to pain and is limited on 
how much weight he is able to carry.  Cf. 38 C.F.R. §§ 4.40, 
4.45.  The Veteran's range of motion is on the cusp of the 
old and new rating criteria between 10 percent and 20 percent 
and, therefore, the Board finds the Veteran's appreciable 
functional loss warrants the higher 20 percent rating.  No 
further increase due to functional loss is warranted.  The 
Veteran's functional loss was already considered in the range 
of motion results indicated in the 2004, 2005 and 2008 VA 
examinations.  No examiner found the Veteran to use or need 
assistive devices.  All examiners concluded that range of 
motion was not further limited by fatigability, 
incoordination, or repetition.  There is otherwise no 
evidence of impairment of motor skills, muscle function, or 
strength.  

The Veteran alleges he was forced to retire from his usual 
occupation in 2003 due to his low back disability.  He 
further submitted an April 2005 statement from Dr. Swami 
indicating he was totally disabled ever since his 2002 low 
back surgery.  The Veteran's allegation and Dr. Swami's 
statement, however, are contrary to the bulk of the medical 
evidence.  Dr. Pelofsky, the Veteran's surgeon, indicates the 
Veteran is doing well since surgery.  A March 2006 private 
functional assessment indicated the Veteran could function at 
any job requiring no more than light physical labor.  The VA 
examiners, moreover, did not conclude the Veteran's 
disability precluded him from any type of employment.  While 
the Veteran's low back disability causes difficulties with 
prolonged standing or sitting as well as physical ability, 
this is part of the 20 percent rating being awarded here.

Again, the Veteran has been assigned a separate compensable 
rating for found neurological abnormalities, but the evidence 
does not otherwise show that his disability is manifested by 
any other ancillary abnormalities, including bowel or bladder 
problems.

Accordingly, the preponderance of the evidence warrants an 
increased rating of 20 percent for the Veteran's DDD of the 
lumbar spine, but no greater under either the new or old 
criteria.  There is no reasonable doubt on this matter that 
could be resolved in his favor.  The Board has considered all 
potentially applicable diagnostic codes, as discussed above.


ORDER


Entitlement to an extension of a temporary total 
convalescence rating beyond March 31, 2002 under 38 C.F.R. § 
4.30 is denied.

Entitlement to an initial rating greater than 20 percent, but 
no more, for DDD of the lumbar spine from April 1, 2003, is 
granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


